       Case 3:21-cv-00081-MMD-WGC Document 13 Filed 03/01/21 Page 1 of 2



 1   Sheri M. Thome, Esq.
     Nevada Bar No. 008657
 2   Rachel L. Wise, Esq.
     Nevada Bar No. 012303
 3   WILSON, ELSER, MOSKOWITZ,
     EDELMAN & DICKER LLP
 4   6689 Las Vegas Blvd. South, Suite 200
     Las Vegas, Nevada 89119
 5   Telephone: 702.727.1400
     Facsimile: 702.727.1401
 6   Email: Sheri.Thome@wilsonelser.com
     Email: Rachel.Wise@wilsonelser.com
 7   Attorneys for Defendant
     American Safety Insurance Company
 8
                                  UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
      CROWN LOGISTICS, LLC, a Nevada                    Case No. 3:21-cv-00081-MMD-WGC
11    Limited Liability Company,
12                          Plaintiff,                  STIPULATION OF VOLUNTARY
                                                        DISMISSAL OF PLAINTIFF’S SEVENTH
13    vs.                                               CAUSE OF ACTION AGAINST
                                                        AMERICAN SAFETY INSURANCE
14    AMERICAN SAFETY INSURANCE                         COMPANY, WITH PREJUDICE
      COMPANY; CONTINENTAL TRUCKING
15    ASSOCIATION, INC.; CONTINENTAL
      INSURANCE AGENCY, INC.; DOES I-
16    XXX; and ABC CORPORATIONS A-Z;
      inclusive,
17
                            Defendants.
18
              Plaintiff Crown Logistics, LLC (“Plaintiff”) and Defendant American Safety Insurance
19
      Company (“ASIC”), by and through their undersigned counsel, hereby file this Stipulation of
20
      Voluntary Dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and agree and stipulate to dismiss,
21
      with prejudice, Plaintiff’s Seventh Cause of Action of Unauthorized Transaction of
22
      Insurance/Injunction v. ASIC. Each party will bear their own attorneys’ fees and costs incurred on
23
      ASIC’s Partial Motion to Dismiss Plaintiff’s First Amended Complaint (ECF No. 7).
24
      \\
25
      \\
26
      \\
27

28


     250812172v.1
       Case 3:21-cv-00081-MMD-WGC Document 13 Filed 03/01/21 Page 2 of 2




 1             Defendant ASIC hereby agrees to withdraw its Partial Motion to Dismiss Plaintiff’s First

 2    Amended Complaint (ECF No. 7).

 3            IT IS SO STIPULATED.

 4    DATED this 25th day of February, 2021.                DATED this 25th day of February, 2021.
 5    WILSON, ELSER, MOSKOWITZ, EDELMAN                     LEVERTY & ASSOCIATES LAW CHTD.
      & DICKER LLP
 6
      By:     /s/ Sheri M. Thome______________              By:   /s/ Patrick R. Leverty_____________
 7            Sheri M. Thome, Esq.                                Patrick R. Leverty, Esq.
              Nevada Bar No. 008657                               Nevada Bar No. 008840
 8            Rachel L. Wise, Esq.                                Vernon E. Leverty, Esq.
              Nevada Bar No. 012303                               Nevada Bar No. 001266
 9            6689 Las Vegas Blvd. South, Suite 200               832 Willow Street
              Las Vegas, Nevada 89119                             Reno, Nevada 89502
10            Sheri.Thome@wilsonelser.com                         pat@levertylaw.com
              Rachel.Wise@wilsonelser.com                         gene@levertylaw.com
11            Attorneys for Defendant American Safety             Attorneys for Plaintiff Crown Logistics
              Insurance Company                                   LLC
12

13                                                 ORDER

14             GOOD CAUSE SHOWN, IT IS SO ORDERED that Plaintiff’s claim of Unauthorized

15    Transaction of Insurance/Injunction v. American Safety Insurance Company (Seventh Cause of

16    Action) shall be dismissed with prejudice. Each party will bear their own attorney’s fees and costs

17    incurred on ASIC’s Partial Motion to Dismiss Plaintiff’s First Amended Complaint, which ASIC

18    agrees to withdraw (ECF No. 7).

19             ASIC’s Partial Motion to Dismiss Plaintiff’s First Amended Complaint is hereby denied as

20    moot.

21                         1st
               DATED this _______        March
                                  day of _____________________, 2021.

22

23
                                                            ______________________________________
24                                                          UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                      -2-
     250812172v.1
